LOTTINGER, Judge.
In this appeal of the State Civil Service Commission’s affirmance of plaintiff-appellant’s dismissal, plaintiff-appellant has presented for resolution the res nova issue of whether a standard of review is applicable to the Civil Service Commission when it reviews decisions of a referee.
La. Const, art. 10, § 12(A) grants to the State Civil Service Commission the “exclusive power and authority to hear and decide all removal and disciplinary casesAs an aid in the performance of its constitutional “power and authority,” the Commission is authorized to appoint “a referee, with subpoena power and power to administer oaths, to take testimony, hear, and decide removal and disciplinary cases.” The constitution further provides that the decision of the referee is subject to review by the Commission on any question of law or fact.
The constitution does not provide for a standard of review for the Commission when reviewing decisions of a referee. Appellant suggests in argument that we impose a standard of review on the Commission. However, inasmuch as the State Civil Service Commission is created by the constitution and has the authority to adopt rules which have the effect of law, La. Const, art. 10, § 10(A)(4), we conclude that the Commission is the proper party to determine if a standard of review should be applicable.
As to the merits of the appeal, after a thorough review and evaluation of the record, we are convinced that the evidence supports the facts found and the reasons assigned by the Commission and affirm at appellant’s costs.
AFFIRMED.